[Cite as In re Guardianship of T.M.D.-D, 2021-Ohio-3249.]


                            IN THE COURT OF APPEALS OF OHIO
                               FOURTH APPELLATE DISTRICT
                                  WASHINGTON COUNTY


In Re: Guardianship of T.M.D.-D.:     Case No. 20CA36
                                :
                                :     DECISION AND
RELEASED 9/15/2021              :     JUDGMENT ENTRY
______________________________________________________________________
                            APPEARANCES:

Ryan B. Green, The Ryan B. Green Law Firm, LLC, Columbus, Ohio, for appellant.

Timothy C. Loughry, Loughry, Buell & Sipe, LLC, Marietta, Ohio, and Paul Giorgianni,
Giorgianni Law LLC, Columbus, Ohio, for appellee.
______________________________________________________________________
Hess, J.

        {¶1}    C.D. (“Father”) appeals from a judgment of the Washington County Court

of Common Pleas, Probate Division, denying his motion to terminate the guardianship

of his child, T.M.D.-D. Father maintains that the probate court abused its discretion by

relying on facts outside the record, changing the language of its prior orders, finding the

guardianship was permanent rather than temporary, and not terminating the temporary

guardianship. For the reasons that follow, we reject his contentions and affirm the

probate court’s judgment.

                            I. FACTS AND PROCEDURAL HISTORY

        {¶2}    On July 3, 2017, T.M.D.-D., the son of Father and K.D. (“Mother”), was

born in Ohio. On March 16, 2018, S.S. (“Aunt”), the child’s maternal aunt, filed an

application in the probate court to be appointed the child’s guardian. The application

states that a guardianship is necessary because “the ward’s interests will be promoted

by the appointment of a guardian. The ward’s mother is in a rehabilitation facility and

the ward’s father is a full[-]time student in CO. The applicant is willing and able to
Washington App. No. 20CA36                                                                 2


provide for the ward’s basic needs.” The application form has places for an applicant to

indicate whether the type of guardianship applied for is “non-limited,” “limited,” “person

and estate,” “estate only,” or “person only.” On Aunt’s application, the “non-limited” and

“person and estate” options are marked. The application form has places for an

applicant for a limited guardianship to list the limited powers requested and indicate

whether the length of the guardianship requested is “indefinite” or “definite to” a date

specified by the applicant. On Aunt’s application, the “definite to” option is marked and

the date specified is July 3, 2035, i.e., the child’s eighteenth birthday. Mother and Father

signed waiver of notice and consent forms stating: “We, the undersigned, do each of us

hereby waive the issuing and service of notice, and voluntarily enter our appearance

herein. We do hereby consent to the appointment of [Aunt].”

       {¶3}   On April 12, 2018, the probate court issued a judgment finding that a

guardianship was necessary and appointing Aunt guardian of the child’s person and

estate “with the powers conferred as described, and limited to those powers contained

in the [l]etters of [g]uardianship issued by this Court.” The letters of guardianship gave

Aunt power over the child’s person and estate and specified that the powers “until

revoked” were for an “[i]ndefinite time period.”

       {¶4}   On November 13, 2019, Father moved to terminate the guardianship. The

probate court conducted a hearing on the motion at which Father testified that he

previously instituted an action in juvenile court seeking full custody of the child. He lives

in Colorado, and around the time, was a full-time student enrolled in two bachelor’s

degree programs, was interning as a deputy probation officer in Larimer County’s Eighth

Judicial District, and was enrolled in a vocational rehabilitation program. Father testified
Washington App. No. 20CA36                                                               3


that Aunt’s attorney, Timothy Loughry, approached him about coming to an agreement

in the juvenile court case while he was in school. He agreed to the guardianship and

intended that it would last until he graduated and was in a better position to care for the

child. Father testified that he was never advised that the guardianship was permanent

and would not have agreed to a permanent guardianship. Father introduced into

evidence a February 6, 2018 email he sent to his vocational rehabilitation coordinator

and copied to Loughry which states:

      Tim Loughry may reach out to you, as he is helping to resolve custody
      proceedings in Ohio regarding my son. I wanted to give you a heads up,
      so if he gives you a jingle please know you have my expressed [sic]
      consent to discuss this matter with him.

      If you need a release for him to communicate with you please let me
      know. The conversation is generally regarding giving my son’s aunt the
      legally [sic] ability to make decisions on my behalf and whether or not the
      VA would honor that if she were to be named by the court a residential
      custodial guardian while I’m in the Vocation Rehabilitation and
      Employment program.

Father testified that at the time, he anticipated being in the referenced program for two

years. He also testified that during a March 9, 2018 pretrial conference in the juvenile

court case at which Loughry was present, Father told a magistrate that he needed help

with his son and that the guardianship “would only be for a couple of years.” Father

testified that he did not see the guardianship application until about 10 days after the

probate court issued the letters of guardianship.

      {¶5}   Father testified that he is now in a position to care for the child. He

completed his bachelor’s degrees on “an accelerated basis,” earning a Bachelor of

Social Work from Colorado State University and a Bachelor of Science from Charter

Oak State College in May 2019. He finished the vocational rehabilitation program. He
Washington App. No. 20CA36                                                               4


is pursuing a master’s degree online but has classes only three hours a week. He

indicated that he might pursue a law degree in the future. Father testified that he is not

employed but has the financial means to provide for the child and expected to become a

full-time probation officer upon completion of his internship. Father testified that since

the creation of the guardianship, he has visited the child and communicated with him via

phone calls and FaceTime. Father had “a list” of objections to the way Aunt cared for

the child but would not elaborate on the subject.

      {¶6}   Aunt testified that she and Father “never really discussed” the duration of

the guardianship at the time it was established, but she intended it to be “indefinite” and

last until the child turned 18 or graduated from high school. According to Aunt, the

guardianship was in place for over a year before Father mentioned it being short term or

the child moving to Colorado. Aunt testified that Mother is a drug addict, and the reason

for the guardianship was “[t]o take care of [the child] and provide what his Mother could

not. To keep him here in a family environment, to where he would grow up with his

siblings in a house. And his cousins and his grandparents.” Aunt testified that her and

Father’s main concern was to keep Mother away from the child.            Aunt and Father

agreed that Mother should only have supervised visitation with the child and needed to

be sober for at least five years and living in her own home “to have any kind of parental

rights.” But Aunt and Father knew “it wasn’t looking good for that.” Aunt testified that

she is married and has four children. Aunt and Father discussed the child living with her

because Father “was in school, and he wanted [the child] to stay and grow up in a

house with children and siblings and family. Something that he himself never had.”

When the guardianship application was filed, Father talked about moving to Ohio “[t]o
Washington App. No. 20CA36                                                               5


be closer to [the child]” and how he was looking at jobs in Cincinnati, Columbus, and

Parkersburg. Aunt testified that she and Father discussed her enrolling the child in

preschool when he turned three and discussed “long[-]term plans for parenting time” but

never “put anything in [sic] paper.” Aunt testified that the child is integrated into her

family, that she provides for his needs, and that she is willing and able to continue doing

so and serving as his guardian.

       {¶7}   L.D. (“Grandmother”), the child’s maternal grandmother, testified that the

guardianship was established because of Mother’s “addiction problems.” Grandmother

was unaware of Father specifically asking anyone in her family to take the child until he

turned 18. However, Grandmother believed the guardianship would last until the child

finished school. Around the time the guardianship was established, Father told

Grandmother that he enjoyed her family’s dynamics and how “that’s what he wanted for

his son” “[b]ecause he did not have that as a child growing up.” Grandmother explained

that family dynamics meant “[t]he brothers, and nieces and nephews, all being there

with [the child].” Father never discussed the child moving to Colorado to live with him or

said anything that made Grandmother believe the guardianship would end before the

child turned 18. Father told Grandmother that after he finished school, he planned to

come to Ohio to be closer to her family and the child. Grandmother testified that the

child is integrated into her family and calls Aunt “Mom.”

       {¶8}   The probate court denied the motion to terminate and ordered “that the

guardianship shall continue in full force and effect until the child’s 18th birthday.” The

court stated that resolution of the case turned on whether the guardianship “was meant

to be [t]emporary or [p]ermanent (i.e., until age 18).” If the guardianship was temporary,
Washington App. No. 20CA36                                                              6


the court could remove the guardian for “good cause” under R.C. 2111.46. If the

guardianship was permanent, the court had to apply R.C. 3109.04(E)(1)(a) and could

only terminate the guardianship if there had been an adverse change in the custodial

environment and a change of custody was in the best interest of the child. The court

stated:

              The Court having considered the evidence presented in this matter
      finds by clear and convincing evidence that both parents relinquished
      custody through the signing of the consents and that the guardianship * * *
      was meant to be a permanent guardianship until the child reached age 18.
      The application clearly stated that it was non-limited and would last until
      the child’s 18th birthday on July 3, 2035. Although the letters of
      guardianship issued on April 12, 2018, state that the time period was for
      an indefinite time period rather than age 18, the Court finds said
      discrepancy irrelevant for the fact that the Court clerk prepared the [l]etters
      rather than the attorney and this Court did not catch its mistake. The
      Court believed at the time it issued the letters that said guardianship was
      to last until the child’s 18th birthday based on the application and consents
      filed.

             Both the guardian and the child’s maternal grandmother also
      believed based on their conversations with the father that the guardianship
      would last until age 18. The only person who thinks otherwise is the
      father. However, by his own testimony he stated that he became aware
      that the end date of the guardianship was listed as age 18 when he got a
      copy of the application in late April 2018, approximately 7 to 10 days after
      the entry appointing a guardian and letters of guardianship were filed.
      Why then, the Court wonders, did he wait until approximately August 2019
      to start questioning the guardian about the issue and then wait until
      November 2019, approximately 1 ½ years after discovering that the
      guardianship would last until age 18, to file a motion to terminate. The
      Court believes the father misses his son, as any parent would, and now
      regrets his decision to enter into a guardianship. However, it is clear to
      the Court now, as it was in April 2018, that the guardianship was meant to
      be permanent until the child’s 18th birthday.

              * * * In the present case there is no change in circumstances with
      respect to the guardian or ward. Since the guardianship was granted two
      and a half years ago, the guardian and child are both doing well with the
      situation. No evidence was presented that the guardian is not providing
      for the child. Nothing has changed with either of them. It is still in the
      child’s best interest to continue living with the guardian.”
Washington App. No. 20CA36                                                               7



      {¶9}   Subsequently, Aunt moved to terminate the guardianship of the estate,

asserting it was unnecessary. The court granted the motion and issued revised letters

of guardianship indicating Aunt has power over the child’s person only and that her

powers “until revoked” are for a “[d]efinite time period to July 3, 2035 (Date of Minor’s

18th Birthday).” The same day, Father filed a notice of appeal from the entry denying

his motion to terminate the guardianship.

                            II. ASSIGNMENTS OF ERROR

      {¶10} Father presents the following assignments of error:

      1. The trial court abused its discretion in using facts that were not part of
         the record and changing the language of its prior orders in order to
         reach it [sic] preferred outcome.

      2. The trial court abused its discretion in finding the guardianship to be
         permanent.

      3. The trial court abused its discretion when it did not terminate the
         temporary guardianship.

                                III. LAW AND ANALYSIS

                                 A. Standard of Review

      {¶11} We will not reverse a probate court’s ruling on a motion to remove a

guardian absent an abuse of discretion.        In re Guardianship of Zornes, 4th Dist.

Lawrence No. 96CA35, 1997 WL 441854, *5 (Aug. 4, 1997). An abuse of discretion is

“an unreasonable, arbitrary, or unconscionable use of discretion, or * * * a view or action

that no conscientious judge could honestly have taken.” State v. Brady, 119 Ohio St.3d

375, 2008-Ohio-4493, 894 N.E.2d 671, ¶ 23. In addition, we will not reverse a trial

court’s factual findings if they are supported by “some competent, credible evidence.”

Beaver v. Beaver, 4th Dist. Pickaway No. 18CA5, 2018-Ohio-4460, ¶ 29. “[W]e are
Washington App. No. 20CA36                                                                   8


mindful that the trial court is in the best position to judge credibility of testimony because

it is in the best position to observe the witness’s gestures and voice inflections.” Id.

                                   B. General Principles

       {¶12} “ ‘The right of a parent to the custody of his or her child is one of the oldest

fundamental liberty interests recognized by American courts.’ ” In re H.R.P.T., 4th Dist.

Scioto No. 20CA3915, 2021-Ohio-2285, ¶ 33, quoting In re Thompkins, 115 Ohio St.3d

409, 2007-Ohio-5238, 875 N.E.2d 582, ¶ 10.              “Consequently, ‘[p]arents have a

constitutionally protected due process right to make decisions concerning the care,

custody, and control of their children, and the parents’ right to custody of their children is

paramount to any custodial interest in the children asserted by nonparents.’ ”             Id.,

quoting In re Mullen, 129 Ohio St.3d 417, 2011-Ohio-3361, 953 N.E.2d 302, ¶ 11.

“ ‘The general rule in Ohio regarding original custody awards in disputes between a

parent and a nonparent is that “parents who are ‘suitable’ persons have a

‘paramount’ right to the custody of their minor children unless they forfeit that right by

contract, abandonment, or by becoming totally unable to care for and support those

children.” ’ ” Id. at ¶ 34, quoting Masitto v. Masitto, 22 Ohio St.3d 63, 65, 488 N.E.2d

857 (1986), quoting In re Perales, 52 Ohio St.2d 89, 97, 369 N.E.2d 1047 (1977).

“Parents who have relinquished custody through waiver, contract or consent are bound

by their agreement to do so, and thus lose the preferential status in subsequent custody

actions.” Zornes at *3, citing Masitto at 65.

                C. Statutory Standard for Termination of a Guardianship

       {¶13} The probate court found that when a parent consents to a guardianship

and later seeks to terminate it, the statutory standard for termination depends on
Washington App. No. 20CA36                                                                9


whether the parent relinquished his or her paramount right to custody when consenting

to the guardianship. The probate court found that if the parent agreed to a temporary

guardianship, R.C. 2111.46 applies, which states:            “When a guardian has been

appointed for a minor before the minor is over fourteen years of age, the guardian’s

power shall continue until the ward arrives at the age of majority, unless removed for

good cause or unless the ward selects another suitable guardian.” The court explained

that because the parent retains the right to preferential treatment in a subsequent

custody determination, the parent can meet the good cause standard with evidence that

he or she “is able and suitable to be a parent.” The probate court found that if the

parent agreed to a permanent guardianship, R.C. 3109.04(E)(1)(a) applies, which

states:

          The court shall not modify a prior decree allocating parental rights and
          responsibilities for the care of children unless it finds * * * that a change
          has occurred in the circumstances of the child, the child’s residential
          parent, or either of the parents subject to a shared parenting decree, and
          that the modification is necessary to serve the best interest of the child.

          {¶14} The probate court relied on Masitto for the proposition that R.C.

3109.04(E)(1)(a) applies to a motion to terminate a permanent guardianship. Masitto

upheld a trial court’s decision to proceed under former R.C. 3109.04(B), now R.C.

3109.04(E)(1)(a), where a parent requesting a change in custody forfeited his natural

rights to custody of his child by consenting to a guardianship and divorce decree that

referenced it. Masitto at 65-66. We observe that in Masitto, the appeal arose from a

domestic relations court’s ruling on a motion for a change in custody, not a probate

court’s ruling on a motion to terminate the guardianship. See id. at 64-65; id. at 68-69

(Celebrezze, C.J., dissenting).
Washington App. No. 20CA36                                                             10


       {¶15} We also observe that in In re Spriggs, 4th Dist. Scioto No. 89-CA-1803,

1990 WL 54871 (Apr. 24, 1990), we implied that former R.C. 3109.04(B) applied to a

motion to terminate a permanent guardianship. See Spriggs at *2 (“Based upon the

probate court’s finding of fact that [the mother] did not contract away her rights to

custody, the probate court was not required to apply the stringent test of ‘the best

interest of the child’ under R.C. 3109.04 * * * but rather, simply could have applied the

‘good cause’ test of R.C. 2111.46 for termination of guardianship”). However, we did

not make a holding to that effect because we upheld the probate court’s determination

that the guardianship in that case was temporary.         Id.   And in a subsequent case

involving a permanent guardianship, we stated that the parent had to “meet the

requirements of R.C. 2111.46 for termination of the guardianship” and made no mention

of R.C. 3109.04. Zornes, 4th Dist. Lawrence No. 96CA35, 1997 WL 441854, at *4. We

did, however, observe that the phrase “good cause” in R.C. 2111.46 “is broad enough to

encompass the child’s best interest.” Zornes at *4, fn. 3, citing Spriggs.

       {¶16} Because Father does not challenge the probate court’s finding that R.C.

2111.46 applies to a motion to terminate a temporary guardianship and R.C.

3109.04(E)(1)(a) applies to a motion to terminate a permanent guardianship, we need

not address the issue further.

                                 D. First Assignment of Error

       {¶17} In his first assignment of error, Father contends that the probate court

abused its discretion because it used “facts that were not part of the record” and

changed “the language of its prior orders.” Father asserts that this case is similar to In

re Guardianship of B.I.C., 9th Dist. Wayne No. 11CA0028, 2012-Ohio-3519, and that
Washington App. No. 20CA36                                                                            11


the guardianship should be presumed temporary because the letters of guardianship

stated that it was indefinite. Father maintains that the probate court made up facts to

find the guardianship was permanent when it stated:

        Despite the fact that the [a]pplication was for a non-limited guardianship,
        the attorney wanted to make it clear on the form that it was to continue
        until the child turned 18 and so the date of the child’s 18th birthday was
        written in under the limited guardianship part of the form to show the intent
        that it would last until age 18, even though it was not a limited
        guardianship.

Father asserts that “neither Attorney Loughry nor the Court ever testified about the

[a]pplication.”

        {¶18} Competent and credible evidence supports the probate court’s finding of

fact about the application. Aunt signed the guardianship application but testified that

she did not fill it out. Although Attorney Loughry did not testify, it appears that he also

signed the application in his capacity as Aunt’s attorney. The probate court could

reasonably infer that he approved the language in the application, regardless of whether

he personally filled it out,1 because he wanted to make it clear that the guardianship

was to last until the child turned 18. The application specifically requested that duration

for the guardianship even though the form used required only limited guardianship

applicants to state a requested duration, and Aunt sought a non-limited guardianship.

        {¶19} Father also claims the probate court changed the letters of guardianship

from granting a temporary guardianship to granting a permanent one when it stated:

        Although the letters of guardianship issued on April 12, 2018, state that
        the time period was for an indefinite time period rather than age 18, the
        Court finds said discrepancy irrelevant for the fact that the Court clerk
        prepared the [l]etters rather than the attorney and this Court did not catch

1 During oral argument, Attorney Loughry indicated that he did not complete the portion of the application
requesting that the guardianship last until the child turned 18 and suggested that he did not know who
handwrote that information on application. However, those facts are not part of the record on appeal.
Washington App. No. 20CA36                                                           12


      its mistake. The Court believed at the time it issued the letters that said
      guardianship was to last until the child’s 18th birthday based on the
      application and consents filed.

In his reply brief, Father characterizes the court’s statement about its belief as an

attempt by the judge to “clarify the record for the first and only time in his Judgment

Entry years later and thus evade cross-examination, which offends due process, is

improper, unethical and changed the outcome of the case.”

      {¶20} Father’s contention that the probate court improperly modified the letters

of guardianship is not well taken.   Contrary to what Father suggests, the letters of

guardianship reasonably could be interpreted to grant Aunt’s request for a guardianship

until the child turned 18.   It is true that the letters of guardianship stated that the

guardianship duration was indefinite instead of definite until the child turned 18.

However, in this context there is no practical difference between the duration requested

and the duration granted because even though the court did not specify an end date for

Aunt’s powers, they would terminate by operation of law when the child turned 18. In re

Guardianship of Hollins, 114 Ohio St.3d 434, 2007-Ohio-4555, 872 N.E.2d 1214,

syllabus (“When a guardianship is predicated exclusively on a ward’s minor status, the

guardian’s power and the probate court’s jurisdiction both terminate when the ward

reaches the age of majority”).

      {¶21} The fact that the letters of guardianship did not denominate the

guardianship’s term as temporary or permanent entitled Father to a presumption that

the guardianship was temporary but only in the absence of clear and convincing

evidence to the contrary. Spriggs, 4th Dist. Scioto No. 89-CA-1803, 1990 WL 54871, at

*2.   Here, the probate court found by clear and convincing evidence that the
Washington App. No. 20CA36                                                            13


guardianship was permanent. As we will explain in the next section, that finding is

supported by some competent, credible evidence, and Father’s reliance on B.I.C. is

misplaced.

      {¶22} For the foregoing reasons, we overrule the first assignment of error.

                            E. Second Assignment of Error

      {¶23} In his second assignment of error, Father contends that the probate court

abused its discretion when it found the guardianship was permanent. Father maintains

that the record clearly establishes that the guardianship was temporary. Father directs

our attention to an uncertified copy of an April 12, 2018 agreed entry from the juvenile

court proceeding which he attached to his appellate brief. He asserts that the entry

designated him “sole residential and legal custodian” and that while it indicates the

parties agreed to a guardianship, “[t]here was no mention that the [g]uardianship was

permanent.” He claims Attorney Loughry proposed a temporary guardianship, and

Father agreed because he was busy with college, an internship, and a vocational

rehabilitation program. Father also claims Attorney Loughry knew Father believed the

guardianship was temporary based on statements he made in the February 6, 2018

email and at the March 9, 2018 pretrial conference. Father maintains that there is

evidence he intended the guardianship to be temporary and that Attorney Loughry and

Aunt never told him they intended it to be permanent. He suggests Aunt actually

intended for the guardianship to be temporary because she testified that she intended it

to be “indefinite” and contemplated Mother regaining parental rights. He claims Aunt

and Grandmother provided no basis for their belief that the guardianship would last until

the child turned 18 or finished school. He maintains that the guardianship application’s
Washington App. No. 20CA36                                                             14


stated reasons for the guardianship “do not indicate permanency as schooling and even

rehabilitation are temporary in nature.”   Father also claims that he did not see the

application until after the court issued the letters of guardianship. He suggests it was

logical for him to finish college and the vocational rehabilitation program before moving

to terminate the guardianship because that was the parties’ agreement, and the letters

of guardianship “confirmed” his understanding that the guardianship was temporary.

      {¶24} Father asserts that “[t]he instant matter is closely aligned with other cases

in which the [g]uardianship was found to be temporary,” citing In re Guardianship of

Godsey, 2d Dist. Clark No. 2002-CA-69, 2003-Ohio-2692; In re Guardianship of Smith,

12th Dist. Preble No. CA2002-12-012, 2003-Ohio-4247; and B.I.C. He suggests this

case is distinguishable from cases in which courts have found guardianships to be

permanent because in those cases, “the definition of a permanent guardianship and the

consequences thereof (a loss of parental rights) were expressly discussed with the

party consenting to the [g]uardianship.” He directs our attention to In re Guardianship of

Dillon, 5th Dist. Holmes No. 05CA008, 2005-Ohio-5217, and In re Guardianship of

Sanders, 118 Ohio App.3d 606, 693 N.E.2d 1101 (2d Dist.1997).

      {¶25} “Given a parent’s paramount right to custody under Ohio law, absent clear

and convincing evidence to the contrary, a guardianship that does not denominate its

term as being either temporary or permanent, should be presumed to be temporary in

nature.” Spriggs, 4th Dist. Scioto No. 89-CA-1803, 1990 WL 54871, at *2. “Clear and

convincing evidence is that measure or degree of proof which is more than a mere

‘preponderance of the evidence,’ but not to the extent of such certainty as is required

‘beyond a reasonable doubt’ in criminal cases, and which will produce in the mind of the
Washington App. No. 20CA36                                                               15


trier of facts a firm belief or conviction as to the facts sought to be established.” Cross

v. Ledford, 161 Ohio St. 469, 120 N.E.2d 118 (1954), paragraph three of the syllabus.

“[W]hether a parent permanently relinquishes rights to custody by consent to a

guardianship, i.e., whether the guardianship was intended to be temporary or

permanent, ultimately is a factual question and will not be disturbed if supported by

some competent, credible evidence.” Zornes, 4th Dist. Lawrence No. 96CA35, 1997

WL 441854, at *4.

       {¶26} Here, the letters of guardianship did not denominate the term of the

guardianship as temporary or permanent; however, some competent, credible evidence

supports the probate court’s finding by clear and convincing evidence that it was meant

to be permanent. It is not obvious that the child needed a permanent guardianship from

the reasons for the guardianship listed on Aunt’s application. However, the application

specifically requested that the guardianship last until the child’s eighteenth birthday, and

the parents signed forms giving their unqualified consent to the guardianship.

       {¶27} Aunt gave testimony which supports the conclusion that the guardianship

was permanent. Aunt testified that she intended the guardianship to last until the child

turned 18 or graduated from high school. Although Aunt contemplated the possibility of

Mother having unspecified parental rights in the future if she met certain criteria, Aunt

testified that was unlikely to occur, and there is no evidence the parties agreed to

terminate the guardianship if it did. Aunt acknowledged she and Father did not explicitly

discuss the duration of the guardianship when it was established. However, she testified

about conduct of Father which indicates that he intended the guardianship to be

permanent. Father expressed that he wanted the child to live with Aunt so that unlike
Washington App. No. 20CA36                                                               16


Father, the child would grow up in a house with children and family. Father talked about

long-term plans for parenting time, moving to Ohio to be closer to the child, and job

hunting in and near Ohio. Aunt testified that the guardianship was in place for over a

year before Father ever discussed it being short term or the child moving to Colorado.

      {¶28} Grandmother also gave testimony which supports the conclusion that the

guardianship was permanent. She believed the guardianship would last until the child

finished school and testified about conduct of Father which supports that belief. Father

commented about how he enjoyed the dynamics in Grandmother’s family and how

“that’s what he wanted for his son.” Father did not discuss the child moving to Colorado

or otherwise suggest the guardianship would end before the child turned 18. To the

contrary, he discussed moving to Ohio after he finished school to be closer to the child.

      {¶29} The February 6, 2018 email does not compel a conclusion that the

guardianship was temporary. The email contains language about Aunt being “named

by the court a residential custodial guardian while [Father is] in the Vocation

Rehabilitation and Employment program.” Although the email discusses the

appointment occurring while Father is in the program, it is not clear from the language

used whether the appointment would terminate upon his completion of the program.

      {¶30} The probate court, which was in the best position to evaluate the credibility

of testimony, did not believe Father’s testimony about the guardianship being

temporary. The court questioned why, after receiving the guardianship application in

late April 2018 and seeing the guardianship end date listed, Father waited “until

approximately August 2019 to start questioning the guardian about the issue” and

waited “until November 2019, approximately 1 ½ years after discovering that the
Washington App. No. 20CA36                                                           17


guardianship would last until age 18, to file a motion to terminate.” The court believed

Father “misses his son, as any parent would, and now regrets his decision to enter into

a guardianship.”

      {¶31} The probate court was free to believe Aunt and Grandmother’s testimony

about the guardianship being permanent and not believe Father’s testimony to the

contrary. It was reasonable for the court to expect Father to take some action with

respect to the guardianship sooner than he did if he intended it to be temporary. The

guardianship application plainly requested that the guardianship last until the child

turned 18. Even though the letters of guardianship did not state that the guardianship

was permanent or would last until the child turned 18, the document gave no indication

that the parties had agreed to terminate the guardianship once Father completed

college and was in a better position to care for the child. Under these circumstances,

one would expect Father to, at the very least, contact Aunt upon receipt of the

application to question why it contradicted their agreement and none of the court

documents mentioned that agreement.

      {¶32} Father’s reliance on the agreed entry from the juvenile court proceeding

which he attached to his appellate brief is misplaced.        The probate court was

presumably aware of this entry because it is signed by the same judge who presided

over the probate court proceedings. However, Father did not introduce this entry into

evidence during the hearing on the motion to terminate, and the probate court’s entry on

the motion to terminate makes no mention of it. “A reviewing court should consider only

the evidence that the trial court had before it.” Saunders v. Holzer Hosp. Found., 176

Ohio App.3d 275, 2008-Ohio-1032, 891 N.E.2d 1202, ¶ 8, fn. 2.
Washington App. No. 20CA36                                                               18


       {¶33} Even if we could consider the entry, it is not dispositive of whether the

guardianship was permanent or temporary. The entry states that Mother, Father, and

Aunt agreed it was “in the best interest of the child that [Father] be named residential

parent and legal custodian of [the child].” However, they also agreed Aunt would apply

to be the child’s guardian and that the parents would consent to her appointment. The

entry does not state that the guardianship is permanent or temporary.              The entry

acknowledges the guardianship could terminate, stating: “Should the guardianship of

the person of the minor child be terminated for any reason, the parties agree to mediate

the issue of residential parent and legal custodian of the minor child. Should mediation

be unsuccessful, the parties agree that no change in circumstances must be alleged or

proven and that the only issue to be heard and decided by this Court will be what is in

the best interest of the child.” (Emphasis added.) But this language does not suggest

termination was inevitable or expected to occur once Father completed college and was

better positioned to care for the child. Notably, there are reasons a guardianship might

terminate before a child turns 18 even though the parents intended to permanently

relinquish custody to the guardian, such as death or disability of the guardian.

       {¶34} Godsey and B.I.C. are inapposite. In Godsey, the Second District Court of

Appeals affirmed a judgment terminating a guardianship. Godsey, 2d Dist. Clark No.

2002-CA-69, 2003-Ohio-2692, ¶ 1, 19. In doing so, the appellate court held that the

probate court did not err when it found that the guardianship was temporary. Id. at ¶ 10.

The appellate court noted the probate court’s observations that (1) the guardians “did

not request a guardianship for a ‘definite’ duration, such as until [the child’s] eighteenth

birthday”; (2) the “letters of guardianship, which described the guardianship as being for
Washington App. No. 20CA36                                                               19


an ‘indefinite time period,’ reasonably could be interpreted as granting a temporary

guardianship”; and (3) a finding that the guardianship was temporary was consistent

with the mother’s testimony and the fact that the child’s “need for medical insurance was

the expressed reason for the * * * guardianship application.” Id. at ¶ 12.

       {¶35} In B.I.C., the Ninth District Court of Appeals also affirmed a judgment

terminating a guardianship. B.I.C., 9th Dist. Wayne No. 11CA0028, 2012-Ohio-3519, at

¶ 17. The father did not consent or object to the guardianship application, and the

appellate court held that the probate court did not err when it found the resulting

guardianship was temporary. Id. at ¶ 2, 10. The appellate court explained that the

guardians did not assert that the guardianship was permanent until the father moved to

terminate it. Id. at ¶ 10. At the time they applied to be guardians, their attorney sent the

father a letter stating that they sought “ ‘to be named as temporary guardians.’ ” Id. at ¶

2, 10. One of the guardians testified that she understood “temporary” to mean until the

child was 18, but “the probate court was entitled not to believe her, considering that her

application did not ask for the guardianship to last until that time.” Id. at ¶ 10. The

appellate court noted that the letters of guardianship did not indicate the guardianship

would last until the child turned 18 but instead stated that the “the guardianship will be

for an ‘[i]ndefinite’ length.” Id.

       {¶36} This case is distinguishable from Godsey and B.I.C.             The letters of

guardianship in all three cases stated that the guardianship was for an indefinite period

of time. However, in this case, the guardianship application explicitly requested that the

guardianship last until the child turned 18. As we previously explained, the letters of

guardianship reasonably could be interpreted to grant that request. In addition, in this
Washington App. No. 20CA36                                                               20


case, there is some competent, credible evidence that the parties intended the

guardianship to be permanent, and the probate court did not believe Father’s testimony

to the contrary.

       {¶37} Smith is also inapposite.      In that case, the Twelfth District Court of

Appeals affirmed a probate court’s judgment terminating a guardianship. Smith, 12th

Dist. Preble No. CA2002-12-012, 2003-Ohio-4247, at ¶ 1. In doing so, the appellate

court held that reliable, credible evidence supported the probate court’s finding that the

guardianship was temporary. Id. at ¶ 12. The appellate court noted that the mother

testified that she never intended to give up permanent custody, that documents she

signed regarding the guardianship did not refer to the placement as permanent, and that

one document provided “for termination with mutual consent of the parties.” Id. at ¶ 13.

The appellate court observed that the guardianship application did “not indicate it is

permanent” and that the guardians’ attorney sent the application to the mother with a

letter stating that she had the “ ‘right to file an application with the court to assert the

guardianship is no longer necessary.’ ” Id. There was evidence that when the mother

agreed to the guardianship, “she was unable to care for herself or her children

physically, emotionally or financially.” Id. at ¶ 14. There was also evidence she had

been told “she needed to take care of herself and get her life together before she would

be able to take care of the children,” and the mother testified that she granted the

guardianship for that reason. Id.

       {¶38} This case is distinguishable from Smith.         Here, unlike in Smith, the

guardianship application requested that the guardianship last until the child turned 18,

and as detailed above, there is additional evidence which supports the conclusion that
Washington App. No. 20CA36                                                             21


the guardianship was permanent. Moreover, it is evident that the probate court in Smith

found the mother’s testimony that she never intended to give up permanent custody of

her children credible, but in this case, the probate court did not find credible Father’s

testimony about the guardianship being temporary.

      {¶39} Father’s reliance on Dillon and Sanders is misplaced.          In Dillon, the

appellate court held the probate court properly found a guardianship was permanent

because “[t]he clear language of the guardianship application” showed the child’s

grandparents sought a guardianship until the child turned 18, and the entry granting the

application “unequivocally” established that the probate court “fully explained the affect

[sic] of the guardianship to mother” at the hearing on the application. Dillon, 5th Dist.

Holmes No. 05CA008, 2005-Ohio-5217, at ¶ 26. In Sanders, the appellate court upheld

a finding that a guardianship was permanent, noting that the guardian testified that she

believed the guardianship was permanent and that the probate judge took judicial notice

of the fact that at the guardianship application hearing, he told the mother and guardian

that the guardianship was permanent and would be in effect until the child turned 18.

Sanders, 118 Ohio App.3d at 613-614, 693 N.E.2d 1101.

      {¶40} In this case, it is not apparent that Father attended the guardianship

application hearing, and there is no evidence the probate court gave him information

similar to the information the probate courts gave the parents in Dillon and Sanders.

Such evidence would undoubtedly be helpful in resolving whether the parties intended

the guardianship to be permanent or temporary.          Nonetheless, as we previously

explained, some competent, credible evidence supports the probate court’s finding by
Washington App. No. 20CA36                                                             22


clear and convincing evidence that the guardianship in this case was meant to be

permanent. Accordingly, we overrule the second assignment of error.

                              F. Third Assignment of Error

      {¶41} In his third assignment of error, Father contends that the probate court

abused its discretion when it did not terminate the “temporary” guardianship. Father

asserts that by consenting to a temporary guardianship, he did not relinquish his right to

“preferential treatment in a subsequent determination of custody” and is entitled to

custody of the child so long as he is able and suitable to be a parent. Father maintains

that there is good cause to terminate the guardianship because he is able and suitable

to be parent, and the original reasons for the guardianship no longer exist.

      {¶42} Father’s argument is predicated on the assumption that we will sustain his

second assignment of error and conclude the guardianship was temporary. However,

we overruled Father’s second assignment of error. Consequently, we overrule the third

assignment of error.

                                   IV. CONCLUSION

      {¶43} Having overruled the assignments of error, we affirm the probate court’s

judgment.

                                                                JUDGMENT AFFIRMED.
Washington App. No. 20CA36                                                           23


                                   JUDGMENT ENTRY

         It is ordered that the JUDGMENT IS AFFIRMED and that appellant shall pay the
costs.

         The Court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this Court directing the
Washington County Common Pleas Court, Probate Division, to carry this judgment into
execution.

       Any stay previously granted by this Court is hereby terminated as of the date of
this entry.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of
the Rules of Appellate Procedure.

Abele, J. & Wilkin, J.: Concur in Judgment and Opinion.


                                   For the Court




                                   BY: ________________________________
                                       Michael D. Hess, Judge




                                 NOTICE TO COUNSEL

       Pursuant to Local Rule No. 14, this document constitutes a final judgment
entry and the time period for further appeal commences from the date of filing
with the clerk.